884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrick B. HAIRSTON, Plaintiff-Appellant,v.Toni V. BAIR, Tom Coleman, W. Speede, W. Boyd, F.W. Green,Defendants-Appellees.
No. 89-7116.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Aug. 15, 1989.

Patrick B. Hairston, appellant pro se.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Patrick B. Hairston appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.  The district court dismissed the case without prejudice when Hairston failed to comply with the order.*


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when appellant failed to comply with its order was not an abuse of discretion.  We therefore affirm the judgment below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.



*
 Although we note that the dismissal was two days premature, as Hairston did not comply with the district court's order to demonstrate exhaustion within the time allotted by the court to do so, the dismissal's prematurity is of no moment.  Hairston's attempt to comply with the district court's order on appeal by submitting the documents from his prison grievances is unavailing